The record of the Department of Motor Vehicles submitted by the petitioner was sufficient to raise a genuine issue of fact as to whether the vehicle which allegedly was involved in the underlying accident with the respondents was insured at the time of the accident (see, Matter of Public Serv. Mut. Ins. Co. [Binder], 121 AD2d 903). Therefore, arbitration must be stayed pending resolution of that issue at an evidentiary hearing to be conducted in the Supreme Court, Nassau County (see, Matter of Allstate Ins. Co. v Casanova, 145 AD2d 630; Matter of Public Serv. Mut. Ins. Co. [Binder], supra). O’Brien, J. P., Ritter, Pizzuto and Altman, JJ., concur.